Appellant has presented an exhaustive motion for rehearing urging various grounds of error in our original opinion, which were fully considered and passed upon therein.
It would be difficult to arrive at any other conclusion based on the facts in evidence, than that of the guilt of the accused. It appeared without contradiction that he asked the station agent at Logansport, La., that an empty car or cars be placed at Funston Switch a few miles out from Logansport in order that he might have them loaded with six-inch pipe; that shortly thereafter he presented himself to said agent, told him he had loaded a car, and obtained from said agent a bill of lading showing the delivery to the railroad company of 105 joints of six inch pipe which the railroad company agreed to transport to Nacogdoches, Texas, same being consigned to appellant himself at said destination. It was abundantly proven that neither appellant nor anyone for him placed any pipe in said car, and that his representations of such fact were false and his right to such bill of lading, spurious. We think it *Page 622 
would necessarily follow that each and every step thereafter taken by appellant, based on the validity of said bill of lading, would also be without legal support and would be frauduent insofar as same were based upon the actual delivery to the railroad company of said pipe and its shipment by said company to appellant at Nacogdoches, or to any other person to whom he might direct its pretended consignment. It follows that we are of opinion that when appellant presented himself to the agent of said railway company at Nacogdoches with said bill of lading so fraudulently obtained by him from the agent at Logansport, and on the belief of the agent at Nacogdoches that said bill of lading was genuine and had foundation in fact, obtained from the agent at Nacogdoches another bill of lading supposed to represent the contract for shipment of said pipe from Nacogdoches and from appellant as a consignor to the Brooks Supply Company at Beaumont as the consignee, that this was but a substitution of one fraudulent bill of lading for another. We are also of opinion that the evidence abundantly shows that the representations made by appellant to the Stone Fort National Bank at Nacogdoches, based on said fraudulent bill of lading and based upon a forged telegram, were of such false and fraudulent character as to make them a sufficient compliance with a demand of the law that the injured party must have been induced to part with his property by false and fraudulent representations made by the accused. While a prosecution may have been had in Louisiana under some provisions of the statutes of that State, growing out of the obtaining by appellant of said first bill of lading by false and fraudulent representations to the agent at Logansport, still we do not think this would prevent the courts of this State from having jurisdiction of a prosecution of appellant when said false and fraudulent bill of lading or another obtained as a substitute therefor is shown to have been used in some of the jurisdictions of this State as a means directly or indirectly of obtaining the money and property of persons within this State. We are wholly unable to find anything in this record that would justify this court in concluding for an instant that the accused was the victim of untoward circumstances or any character of combination to unfairly deprive him of his good name or liberty.
Nor are we able to agree with appellant's counsel in the contention that because the Stone Fort National Bank recovered from appellant and his kindred, the money paid by it to him, relying upon the fraudulent representations made by him, that, therefore, they were not deprived of their property and no offense was committed. The same plea would exculpate and free from punishmnt every thief who was pursued and found in possession of the stolen property if same was recovered, or if the injured owner was repaid, after detection by the thief or some one for him.
We are not in accord with the contention that this is a case of circumstantial evidence. The testimony of the witnesses to the fact that appellant made representations in order to obtain the first bill of lading *Page 623 
from the railway company's agent at Logansport, and of the facts which showed the falsity and fraudulent character of such representations, was positive and direct; also the testimony that appellant made certain representations to the Stone Fort National Bank both as to the bill of lading presented to them by him and attached to his draft on the Brooks Supply Company, and also as to the telegram received by him from the First National Bank of Beaumont certifying that the draft in question had been paid. There was no occasion to resort to circumstantial evidence when these matters mentioned were testified to directly by the witnesses, and were the facts which showed the character of his representations, their falsity and the obtaining by him of the money of the said Stone Fort National Bank.
Appellant's urgent insistence that because two bills of lading were in fact issued by agents of the railroad company and were, therefore, to that extent genuine instruments, that the State was in a measure estopped from setting up the false and fraudulent character of said documents, is not sound. The railroad company was only bound to transport for appellant the property in fact delivered by him to them, and bills of lading carelessly issued by agents upon representations whose falsity is not questioned by appellant herein, would not bind said railroad company, and we are unable to see how appellant could claim that transactions based in part on such bills of lading could be upheld as having support upon genuine, valid and enforcible documents.
We have considered each of the matters presented by the distinguished counsel for the appellant, but regret our inability to agree to the soundness thereof. The motion for rehearing will be overruled.
Overruled.